Citation Nr: 0503433	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  96-39 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for serous otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from February 1951 to May 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, D.C., which denied 
service connection for hypertension and serous otitis media.  

After a February 2004 Central Office hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board, the Board, 
in June 2004 remanded the case to the Appeals Management 
Center (AMC) for additional development, specifically, 
compliance with the Veterans Claims Assistance Act (VCAA).  
That development has taken place, and the Board will now 
adjudicate the claims.


FINDINGS OF FACT

1.  The competent probative medical evidence of record 
indicates that the veteran's hypertension neither resulted 
from, nor was made worse by, his service-connected right knee 
arthritis.

2.  The competent probative medical evidence of record 
reflects that the veteran's blood pressure was normal at 
entry into and discharge from service, manifested many years 
after service, and his hypertension is not otherwise related 
to his military service.

3.  The veteran's ears were normal at the time of discharge 
from service, his serous otitis media did not manifest until 
many years thereafter, and the competent probative evidence 
of record reflects that the veteran's serous otitis media is 
not related to his military service.



CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by service, may not be presumed to have been so, 
and is not proximately due to, the result of, or aggravated 
by his service-connected right knee arthritis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The veteran's serous otitis media was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect well after the 
veteran filed his claims.  But the VCAA applies to claims 
filed prior to its November 9, 2000 effective date if VA had 
not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the RO had yet to issue its May 2002 statement 
of the case (SOC) and the Board subsequently remanded the 
case in June 2004 for additional development.  See VAOPGCPREC 
7-2003 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in GC Opinion 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's May 1996 rating decision 
denying both claims took place prior to enactment of the 
VCAA, and, therefore, prior to any VCAA notification.  But 
according to Pelegrini, as interpreted by GC, the fact that 
the RO did not provide VCAA notification in these 
circumstances (nor could it have, as the VCAA had not yet 
been enacted) was not error.  Moreover, although the RO 
readjudicated the veteran's claim in its May 2002 SOC prior 
to providing VCAA notification, the Board remanded the claim 
to the AMC precisely for such notification.  The AMC provided 
this notification in its July 2004 letter, before it 
readjudicated the veteran's claim in its November 2004 
supplemental SOC (SSOC).  VA thus complied with the VCAA 
notification timing requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The AMC's letter 
explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to service connection for hypertension and serous 
otitis media.  In addition, the letter explained the 
respective responsibilities of the RO and the veteran in 
obtaining this information.  Moreover, the AMC wrote: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to is."  The AMC also included the text of 
VCAA implementing regulation 38 C.F.R. § 3.159 (2004) in its 
November 2004 SSOC.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements in the 
absence of letter explaining VCAA).  Thus, VA complied with 
the VCAA notice content requirements, as it provided the 
information specified by Pelegrini, including indicating to 
the veteran that he should provide any information or 
evidence in his possession pertaining to his claims.

In addition, the RO complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.  
Repeated requests for the veteran's service medical records 
(SMRs) revealed that the only records available were of the 
veteran's entrance and discharge examinations.  The absence 
of SMRs, which here may have been destroyed by fire, imposes 
a particularly great duty upon VA to assist the veteran.  See 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  VA 
fulfilled this duty in the present case.  When the veteran 
indicated that he was treated at Fort Meade for hypertension 
shortly after service, the RO requested these records, and a 
December 1982 response from that facility indicated that no 
such records were found in their files.  In addition, the RO 
made multiple requests for the veteran's VA treatment 
records, and obtained all those available, and the veteran 
has received multiple VA examinations in an effort to provide 
a medical opinion as to the etiology of his hypertension and 
serous otitis media.  And, although a December 1990 VA memo 
indicates that the veteran's claims folder was lost and 
rebuilt, there is no indication that other records exist that 
should be requested, or that any pertinent evidence was not 
received, other than the unavailable SMRs.  Moreover, the 
veteran did not provide any information in response to the 
AMC's July 2004 VAA letter.  The RO thus complied with the 
VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.
General Service Connection Principles

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2004).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain conditions, including hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a specified presumptive period 
following service.  38 U.S.C.A. §§§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Entitlement to Service Connection for Hypertension

At his February 1951 enlistment examination, the veteran's 
blood pressure was 132/78.  The clinical evaluation of his 
heart and vascular system were normal.  At the May 1954 
separation examination, the veteran's blood pressure was 
130/70, and the heart and vascular system were again found to 
be normal.  In the May 1954 report of medical history 
prepared in connection with the separation examination, the 
veteran indicated he did not then have, and had never had, 
high or low blood pressure.  At an October 1954 examination 
conducted in connection with the veteran's application for 
hospital treatment or domiciliary care, his blood pressure 
was 126/78.  The diagnosis was "no demonstrable disease."

June 1982 VA outpatient treatment (VAOPT) records indicate 
that the veteran sought VA treatment for hypertension shortly 
before that time.  At an April 1985 VA examination, the 
veteran indicated that he had a 2-year history of 
hypertension.  The diagnosis included obesity and 
hypertension, for which the veteran was on medication.  A 
July 1986 VA Hospital discharge summary noted past 
hypertension and blood pressure of 174/120.  A September 1988 
VA hospital discharge summary diagnosed the veteran with 
hypertension.  None of the above or subsequent VAOPT records 
contain an opinion as to the etiology of the veteran's 
hypertension.

A July 1992 VA examination indicated blood pressure of 
150/100, and diagnosed the veteran with essential 
hypertension, controlled with medication.

At a December 1999 VA examination, the veteran stated that he 
had elevated blood pressure when at Fort Meade in 1954, 
causing postponement of scheduled hemorrhoidal surgery.  The 
examiner noted that the claims file contained no record of 
any such surgery.  The veteran reported that his blood 
pressure was more or less under control.  On examination, his 
blood pressure was 130/90 sitting, 140/96 standing, and 
130/80 in the supine position.  The diagnosis was 
hypertension with anterior fascicular block and left 
ventricular hypertrophy on electrocardiogram.  The examiner 
commented that the available SMRs contained 3 normal blood 
pressure readings.

A February 2002 Decision Review Officer (DRO) conference 
report indicated that the veteran was claiming that the 
medication used for treatment of his service-connected right 
knee arthritis caused or aggravated his hypertension (the 
veteran was granted service connection for this disorder in 
January 1983, effective May 1982, and it is currently 
evaluated as 20 percent disabling).  At a February 2002 VA 
examination, the veteran was said to be a "terrible 
historian" and not sure how the medication was causing the 
high blood pressure.  The veteran again claimed that he had 
high blood pressure readings while in service, and was 
treated for it shortly after service.  The VA examiner stated 
that it appeared the veteran was claiming high blood pressure 
as a direct result of his military service, although he also 
stated that the pill they gave him for arthritis that caused 
his high blood pressure was Inderal.  The examiner stated, 
"The whole story just doesn't make sense to me, and I have 
no C file or any medical records to review."  The examiner 
added, "This patient can't give me a history of taking any 
specific medication for arthritis that he believes did cause 
high blood pressure.  Therefore, the answer I would have to 
give is no.  The patient cannot give me enough information 
regarding what medication for arthritis he believes caused 
high blood pressure."

A subsequent, April 2002 VA examination included review of 
the February 2002 examination along with the claims file, 
including VA treatment records.  The examiner noted the 
veteran's right knee disorder, for which Naproxen, ibuprofen, 
and acetaminophen were prescribed, and that there is no 
causal relationship between these medications and 
hypertension.  The examiner concluded: "Therefore, in my 
opinion, his hypertension is not secondary to his right knee 
arthritis."

At the February 2004 hearing, the veteran stated that he 
first remembered being told he had high blood pressure around 
1980 (p. 13).  He referred to his hypertension as including 
psychological symptoms, including nervousness, inability to 
sleep, and agitation) (pp. 5-6) (a claim for service 
connection for PTSD was previously referred to the RO).

Based on the above, service connection for hypertension must 
be denied, both as secondary to the veteran's service-
connected right knee disorder and on all other potentially 
applicable bases.  See Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000) (Under pre-VCAA well-grounded rules, where 
veteran has properly made out a well-grounded claim for a 
current disability, the duty to assist attached "to the 
investigation of all possible in-service causes of that 
disability, including those unknown to the veteran"); EF v. 
Derwinski, 1 Vet. App. 324 (1991) (also in the pre-VCAA 
context, requiring that VA review all issues that are 
reasonably raised by the record given a liberal 
construction).

First, as to the secondary service connection claim, the 
April 2002 VA physician, after reviewing the claims file, 
concluded unequivocally that the veteran's hypertension was 
not secondary to his right knee disorder.  No contrary 
opinion has been expressed.  And, the February 2002 examiner 
expressed a similar opinion, although this opinion is 
entitled to less weight because that examiner did not review 
the claims file prior to expressing her opinion.  See 
VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in VA 
examiners required to review claims file prior to 
examination).  There is no other indication in the claims 
folder that the veteran's hypertension is related to the 
medication he takes for his right ankle pain, or otherwise 
related to his right ankle disorder.  See 38 C.F.R. 
§ 3.310(a) (2004).  Nor is there any indication that the 
veteran's right ankle injury has aggravated his non-service-
connected hypertension.  Allen v. Brown, 7 Vet. App. 439, 
445, 448 (1995).

In addition, the veteran's hypertension did not manifest 
within a year after his May 1954 discharge from service so as 
to entitle him to presumptive service connection for this 
disorder as a chronic disease.  38 C.F.R. §§ 3.307(a), 
3.309(a) (2004).  While the veteran claimed that he was 
treated at Fort Meade for hypertension shortly after service, 
that facility indicated that it had no records of any such 
treatment.  The first record of treatment for this disorder 
was in June 1982, approximately 28 years after discharge from 
service, and the veteran's blood pressure readings at the 
time of discharge were normal, as noted by the December 1999 
VA examiner.  Indeed, the veteran himself stated at the 
discharge examination that he did not have and had never had 
high blood pressure, and his blood pressure readings were 
lower at discharge than at entry into service, and those 
taken 5 months later in October 1954 were similar to those at 
the time of discharge.  Moreover, at the April 1985 VA 
examination, the veteran noted only a 2-year history of 
hypertension, and he stated at the February 2004 hearing that 
he was first treated for hypertension around 1980, about 26 
years after discharge.  Thus, there is no evidence from the 
medical records at the time of service or thereafter that 
reflect chronicity, continuity of symptomatology, or any 
relationship to service of the veteran's hypertension.

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension, the benefit-of-the-doubt doctrine does not 
apply, and this claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).

Entitlement to Service Connection for Serous Otitis Media

At his May 1954 separation examination, the clinical 
evaluation of the veteran's ears was normal, and the 
whispered voice test reflected normal hearing.  In the 
contemporaneous report of medical history, the veteran did 
state that he suffered from ear, nose or throat trouble, and 
chronic or frequent colds, but indicated that he did not and 
had never had "running ears."  At the October 1954 
examination for his application for hospital treatment or 
domiciliary care, the only symptoms the veteran mentioned was 
malaria that he claimed to have in service, and a recent 
history of becoming cold and nervousness.  No ear trouble was 
noted, and the diagnosis was "no demonstrable disease."

An April 1985 VA examination indicated that the ear canals 
and tympanic membrane were within normal limits.  The 
diagnosis included mild left ear hearing loss and moderate to 
severe right ear hearing loss, with a normal ear, nose, and 
throat examination.

October 1985 VAOPT notes reflect persistent right middle ear 
effusion.

A July 1986 VA Hospital discharge summary noted that the 
veteran had presented to the ENT clinic several months 
previously with bilateral chronic otitis media.  Mixed right 
ear hearing loss was noted, as well as an October 1985 
myringotomy (the tube subsequently fell out) and an April 
1986 fiberoptic examination that revealed chronic 
inflammatory tissue in the nasopharnynx causing nasal 
obstruction.  Also noted was a May 1986 bilateral myringotomy 
and tubes, and right simple mastoidectomy.  At this time, a 
left simple mastoidectomy was performed, from which the 
veteran recovered well.

A September 1988 hospital discharge summary noted chronic 
serous otitis media, and physical examination revealed 
persistent middle ear effusions with associated hearing loss.  
The veteran again underwent bilateral myringotomy tube 
placements, along with nasopharyngoscopy and biopsy.  
Findings during surgery included thick, glue like middle ear 
effusions and redundant mucosa in oral and nasopharnynx.  

At the December 1989 VA examination, the veteran complained 
of chronic serous otitis media.  However, the examination 
focused on the veteran's right knee, and did not contain 
examination findings or a diagnosis regarding his ears.

A July 1992 VA examination diagnosed the veteran with 
recurrent bilateral serous otitis media, and noted the tubes 
that had been placed in both ears and hearing loss.

At a February 1999 VA examination, the stated that he was 
asked to comment on possible relationship between ear 
infections that the veteran was treated for while stationed 
at Fort Meade, and possible trauma to the ear while the 
veteran was involved in riot control in Korea and the 
possible relationship to hearing loss.  The examiner 
indicated that he had not reviewed the claims file, and 
recounted the veteran's statements regarding his tinnitus and 
hearing loss and claimed in-service treatment and ear injury.  
The examiner noted moderately severe bilateral conductive or 
middle ear hearing loss, which can be the residual of middle 
ear infections.  He concluded, therefore, that there could 
very well be a causal connection between the veteran's 
tinnitus and his in-service hearing loss and ear infections.  
Service connection was subsequently granted for tinnitus.

A December 1999 VA audiological examination did not indicate 
whether the examiner had reviewed the veteran's claims file.  
The examiner recounted the veteran's statements regarding his 
development of hearing loss in service and head trauma while 
a prison guard, which resulted in a headache but no loss of 
consciousness.  The veteran complained of ottorhea and 
tinnitus, and claimed noise exposure during service from 
weapons fire without ear protectors.  Physical examination 
revealed normal auricles, some non-obstructive soft cerumen 
in the external canals.  The right tympanic membrane was 
extremely retracted on the right and intact on the left.  The 
mastoids were non-tender bilaterally, and there did not 
appear to be active infection of the middle or inner ear.  
There was no peripheral vestibular disorder or Menier's 
syndrome.  The diagnoses included bilateral mixed hearing 
loss, tinnitus, and chronic sinusitis and rhinitis.  

A July 2000 VA examination request noted that the December 
1999 examination report was inadequate for rating purposes 
because it did not provide the requested opinion regarding 
the etiology of the veteran's serous otitis media, and 
requested that the claims folder be made available to the 
examiner.  The July 2000 VA examination again noted the 
veteran's statements regarding in-service noise exposure and 
ear problems.  The examiner wrote: "In assessing the history 
of the patient and the few records that were available from 
1982 to 1991, it would seem that there would be very little 
evidence that the serous otitis media, the bilateral 
myringotomies and tubes or the nasal pharyngeal biopsy were 
directly related to the service in 1951 to 1954."  He added, 
"The fact that there was pain in the ears during military 
service indicates there may have been middle ear infection at 
that time that either was not recognized or was not 
adequately treated.  If that were the case, then the serous 
otitis media, the bilateral myringotomy and tubes and the 
nasal pharyngeal biopsy would be traceable back to the active 
duty.  There was no history from the veteran or any written 
records available that would support his possibility."

At the February 2004 hearing, the veteran stated that he was 
told his Army SMRs had burned (p. 2).  He stated that he was 
sick while in Korea and his ears were operated on due to 
infection from diving into a polluted hole seeking shelter 
from gunfire (Hearing transcript, pp. 2-3).  After his ears 
cleared up, the veteran sustained subsequent ear infections 
(pp. 3-4).  He also had this condition continuing out of 
service and it progressed to the point where he had multiple 
surgeries (p. 4).  Recent symptoms included drainage or fluid 
in both ears, especially in the right (p. 12).

Based on the above, service connection is not warranted.  The 
July 2000 VA examiner, the only one to review the veteran's 
claims file and opine on the etiology of his serous otitis 
media, concluded that there was "very little evidence" that 
the disorder was related to service.  He also speculated that 
had there been symptoms such as those described by the 
veteran in service, and they went unrecognized or untreated, 
the serous otitis media would be traceable to active duty.  
However, he noted that there was neither medical evidence nor 
lay testimony supporting this possibility.  Thus, the only 
opinion the July 2000 VA examiner rendered supported by 
clinical evidence was the one indicating it was unlikely that 
the disorder was related to service.  See Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).

The December 1999 VA examiner, who did not indicate he had 
reviewed the claims file, did not express an opinion as to 
the etiology of the veteran's serous otitis media, and his 
findings consisted of repeating the veteran's own recounting 
of his history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).

In addition, the medical evidence supports the conclusion of 
the July 2000 VA examiner.  Cf. Black v. Brown, 5 Vet. App. 
177, 180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  The veteran's ears were 
normal at the time of discharge.  Although he noted ear nose 
and throat problems, possibly associated with chronic or 
frequent colds, he specifically indicated he did not have 
"running ears," a symptom he manifested in later years and 
attributed to his serous otitis media.  Moreover, the veteran 
did not indicate any ear problems at the examination shortly 
after service, and as late as April 1985, his ear canals and 
tympanic membrane were within normal limits and his ears were 
normal, other than hearing loss.  The first indication of 
treatment for this disorder was April 1985, more than 30 
years after the May 1954 discharge from service.  Thus, there 
is no evidence of chronic serous otitis media in service, or 
continuity of the symptomatology of that disorder after 
service.  In addition, none of the records indicate that 
there is otherwise any relationship between the veteran's 
military service and his current serous otitis media, which 
manifested more than 30 years after service.  While the 
veteran's DD 214 indicates that he was in fact in the 
military police, and he was competent to testify to a blow to 
the head during service and the symptoms he experienced from 
it, Falzone v. Brown, 8 Vet. App. 398, 403 (1995), he is not 
competent to testify to the etiology of these claimed 
symptoms.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for serous 
otitis media, the benefit-of-the-doubt doctrine does not 
apply, and this claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for hypertension is denied.

The claim for service connection for serous otitis media is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


